Ii1                 OFFICE OF THE ATTORNEY GENERAL OF TEXAS




      gonorable Wllliclm W, allon
      Bounty Attorney
      Lavaor Qounty
      Sallatterille,  Texas
      Pulr   Sir1




                                                        d oount,y
                                                                to nn
                                                       companyor oorpora-
                                                        oon8truotlon,out-
                                                       boundaF$ar of ruti'




                                 Of‘,
                                   lUOh o o unty,  of
                                 nmp q lteso r roads?*




                    we quote Zrwr 13 0.3.   537,   eugrat
                                                                             134



Bonorable   William W.    Allen,   Page g


            “In acaordanoe with the general rule
      heretofore   stated,  that oounty boards or
      oounty courts have no pow-era other than those
      aonferred expressly    or by neaaseary
      Implication,    such courts or boar&e have
      no power to rent or lease property or
      franohises   owned by the oounty, in the
      absence of statutory authority    to do so.*
           Thia~department held in Op$nlon No. O-8034, approved
March 12, 1940, that the commi6sioners~ oourt had no authority
tc lease grading equipment such a8 traotors   and graders, to
a aontractor ‘who has taken a oontraot to ,bulld a road wltth-
in the oounty.
           For your information,        we euolose a copy of the
roregoing  opinion.      It dll    be noted     that this department
follow   a prior ruling’ which held that mmml~alonsre*               oourt
haa no authority,     rxpr6~eeb    or implied, to hire out county
road ~rsaahinery while euoh maehiuary is ldlo.             The Legl8la-
tar6 by the prwisione        or Artiole     85780   B6rnonta   4motatcld
Qi7il Statatre,     hae ,granted to the ofnruL3ioner6~ oourt
authority to employ or permit to be employed road maahinery
or other road equipment in the s*FViea of soil oonaemtion
and prevention of s0i1 waBt@ through erodon,               all of nhloh
la pointed out in the opinion attached.
            It would appear tbet the fossgclng     opinion anewer&
your question in the negative.     TInlees extended by the
Legislature   the power8 end authority   of the eonimiealonsrs*
aourt are aonffned in and oo-extensive     with the boundaries
or the aotuity over whiah it praa%des.     The  funotFon   0r suoh
oourts pertaining   to the general welfare of their reepeotive
oounties la clearly ~set forth ~ln the following     language
taken from the opinion   in Edwards county ve. yenninga,
supra, and we Quote:
_/          Wountiee are polltitial  or civil  divisions
      of the state, areatea for the purpose cf brlng-
      ing government home to the people, and Jupplying
      the neeess&ry ,means for sxbauting the wlsliea
      of the people, and .bringing ‘into exerciere the
      machinery necessary to the enforoement of local
      government.   Counttea being oomponeot parts of
      the stats?, have no powsre or duties except those
      alearly set ioxth and defined in the constitution
Honorable '2Uliam W. kllen,    Page 3


     and statutes.       1 Dill. Mu. Carp { 25. The
     statutes of Texas have olearly          defined the
     powera, presoribsd       the duties, and imposed
     the liabilities       of the eo~&ssi~ers~~aourt,
     the medium through whiah the different
     aounties aat, and from those statutes must
     oome all the authority vested in the counties.
     It is provided in the cons'tittutlon t&at the
      foounty aomtniasionere fro ahoasn, with the
     oounty judge, as presiding        otfiaer,    shall
     aompoae the oounty oommiasionera~ aaurt,
     which shall ers'tiaise suah powers and
     jurisdiction      over all county buainass, as
     ie oonferred by this constitution           and the
     laws of this state, or as may,be hCWQart5r I
     prescribed.*       Conet. art. 5 [ 18.       Looking
     lx the power6 'granted by the legislature            by
     virtue of the above constitutional           prqision,
     we find that no authorPty,ir         .&ven the oom-
     misSiOfMr6' court to snter into euci2 OOQtZ'SOts
     as the one,sued on tn this case.            Bev. %3t,.
     Art. 1514.      It Is clear,   therefore,     tbst.ths
     attempted oontraot was beyonq the power and
     ;u$h$%ty confided in the county aomaissi~oners;

            It ie .fharefcre    the apinion @this    dspartnent that
the commissioneM* court has no autharity to lease road
machinery or road equipment to en individual,        oompany or
corporhtion   for the construction      of any works of improre-
nent including aviation      ficlde,  camp sites or roads outside
the boundaries of the county.
                                        Yours   very truly




    FIRST ASSISTANT                By
    ATTORNEY GENERAL